 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 1 of 34 PageID #: 1593



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


BRENDA ANDERSON, Administratrix of the Estate
of Kimberly Anderson,

           Plaintiff,

v.                                      Civil Action No. 2:19-cv-00198

NATHANIEL BARKLEY, individually and in his
official capacity as a correctional officer of
the West Virginia Division of Corrections and
Rehabilitation;
THE WEST VIRGINIA DIVISION OF CORRECTIONS AND
REHABILITATION, an agency of the State of West
Virginia;
JAMES E. JAMISON, individually and in his
official capacity as a correctional officer of
The West Virginia Division of Corrections and
Rehabilitation;
DEVIN M. BROWN, individually and in his
official capacity as a correctional officer of
The West Virginia Division of Corrections and
Rehabilitation;
SGT. ROBERTA M. EVANS, individually and in her
official capacity as a correctional officer of
The West Virginia Division of Corrections and
Rehabilitation;
SGT. MARK A. GOODMAN, individually and in his
official capacity as a correctional officer of
The West Virginia Division of Corrections and
Rehabilitation;
ADMINISTRATOR DEBRA MINNIX, individually and
in her official capacity as administrator of
The West Virginia Division of Corrections and
Rehabilitation; and
JOHN DOE, unknown person or persons, individually
and in their official capacity as correctional
officers of the West Virginia Division of Corrections
and Rehabilitation,
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 2 of 34 PageID #: 1594



           Defendants.


KARA FALKNER,

           Plaintiff,

v.                                       Civil Action No. 2:19-cv-00199

NATHANIEL BARKLEY, individually and in his
official capacity as a correctional officer of
the West Virginia Division of Corrections and
Rehabilitation;
THE WEST VIRGINIA DIVISION OF CORRECTIONS AND
REHABILITATION, an agency of the State of West
Virginia;
JAMES E. JAMISON, individually and in his
official capacity as a correctional officer of
The West Virginia Division of Corrections and
Rehabilitation;
DEVIN M. BROWN, individually and in his
official capacity as a correctional officer of
The West Virginia Division of Corrections and
Rehabilitation;
SGT. ROBERTA M. EVANS, individually and in her
official capacity as a correctional officer of
The West Virginia Division of Corrections and
Rehabilitation;
SGT. MARK A. GOODMAN, individually and in his
official capacity as a correctional officer of
The West Virginia Division of Corrections and
Rehabilitation;
ADMINISTRATOR DEBRA MINNIX, individually and
in her official capacity as administrator of
The West Virginia Division of Corrections and
Rehabilitation; and
JOHN DOE, unknown person or persons, individually
and in their official capacity as correctional
officers of the West Virginia Division of Corrections
and Rehabilitation,

           Defendants.




                                     2
    Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 3 of 34 PageID #: 1595



                        MEMORANDUM OPINION AND ORDER


              Pending are motions for summary judgment filed by

Defendants West Virginia Department of Corrections and

Rehabilitation, Sgt. Roberta M. Evans, Sgt. Mark A. Goodman, and

Administrator Debra Minnix in the related above-styled cases on

April 6, 2020 (Anderson v. Barkley, No. 2:19-cv-00198, ECF No.

104; Falkner v. Barkley, No. 2:19-cv-00199, ECF No. 95).


                                I.    Background


              The original plaintiffs, Kimberly Anderson 1 and Kara

Falkner, initiated separate civil actions against the West

Virginia Department of Corrections and Rehabilitation (“WVDCR”);

three WVDCR correctional officers, Nathanial Barkley, James E.

Jamison, and Devin M. Brown; and three WVDCR supervisory or

administrative officials, Sgt. Roberta M. Evans, Sgt. Mark A.

Goodman, and Administrator Debra Minnix (together, the

“Supervisor Defendants”).         See Anderson, ECF No. 1; id., ECF No.

47 (Anderson Amended Complaint, hereinafter, “AAC”); Falkner,




1 Brenda Anderson, the administratrix of the estate of the
original plaintiff, Kimberly Anderson, was substituted as the
plaintiff in No. 2:19-cv-00198 following Kimberly’s death. See
Anderson, ECF No. 122.



                                        3
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 4 of 34 PageID #: 1596



ECF No. 1 at 2; id., ECF No. 53 (Falkner Amended Complaint,

hereinafter, “FAC”).


           The plaintiffs’ operative amended complaints allege

the following.    Anderson and Falkner were female inmates

residing at Tygart Valley Regional Jail, which is operated by

WVDCR.   See AAC ¶ 2-3; FAC ¶ 2-3.       Barkley, as well as Jamison

and Brown, were correctional officers at Tygart Valley, while

Sgt. Evans and Sgt. Goodman were Barkley’s supervisors, and

Administrator Minnix was Tygart Valley’s administrator.            See AAC

¶¶ 4, 7-9; FAC ¶¶ 4, 7-9.


           The plaintiffs allege that Barkley had a pattern of

“act[ing] inappropriately with the female inmates at [Tygart

Valley], including committing sexual assault, sexual harassment,

sexual abuse, sexual exploitation, and other illegal,

threatening, or oppressive behavior.”        AAC ¶ 19; FAC ¶ 19.      They

allege that other WVDCR officials, including the Supervisor

Defendants, were aware of Barkley’s conduct.          For instance, they

allege that Barkley engaged in inappropriate conduct openly in

front of the Supervisor Defendants; that he had been reprimanded

or monitored by the Supervisor Defendants based on his

inappropriate conduct with female inmates; and that he had been

temporarily relieved of his duties of supervising female inmates




                                     4
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 5 of 34 PageID #: 1597



because of inappropriate conduct with them.         See AAC ¶¶ 20, 22-

24; FAC ¶¶ 20, 22-24.


           The plaintiffs further allege that the Supervisor

Defendants, despite knowing of Barkley’s actions, allowed him to

return to his duties supervising female inmates.          See AAC ¶¶ 24–

25; FAC ¶¶ 24-25.    Upon returning to these duties, Barkley

“sexually assaulted [Anderson and Barkley], sexually harassed

[them], sexually abused [them], threatened [them] and oppressed

[them] under threat of retaliation” on several occasions.            AAC

¶ 25; FAC ¶ 25; see AAC ¶¶ 26–27.


           After one incident in which Barkley sexually assaulted

both the plaintiffs, they reported Barkley’s actions to WVDCR

officials at Tygart Valley.      See AAC ¶¶ 40-41; FAC ¶¶ 39-40.

The plaintiffs allege that the ensuing investigation was

inadequate and found the plaintiffs’ report unsubstantiated.

See AAC ¶¶ 41-42; FAC ¶¶ 40-41.       The plaintiffs further allege

that the Supervisor Defendants retaliated against them by

transferring both of them out of cells where they wished to

remain housed, by ordering Anderson to be tested for drugs, and

by firing Anderson from her position as a trustee for possessing

contraband clothing.     See AAC ¶¶ 43–46; FAC ¶¶ 42-43.


           Based on these allegations, the plaintiffs, in Count I

of their operative complaints, assert that the Supervisor


                                     5
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 6 of 34 PageID #: 1598



Defendants were deliberately indifferent to the plaintiffs’

safety by not sufficiently protecting them from sexual assault

and retaliation, which amounted to cruel and unusual punishment

prohibited by the Eighth Amendment of the United States

Constitution and the West Virginia Constitution and that the

Supervisor Defendants deprived the plaintiffs of their “liberty

interests, bodily integrity, right to equal protection of law

and right to due process, and right to be protected from

discrimination.”    AAC ¶¶ 53-55; accord FAC ¶¶ 50–52.         In Count

II, the plaintiffs assert that the conduct of WVDCR and the

Supervisor Defendant was “atrocious, intolerable, and so extreme

and outrageous as to exceed the bounds of decency and so

outrageous as to offend community notions of acceptable

behavior” and “so severe that no reasonable person could be

expected to endure [it],” causing them to “suffer severe

emotional distress, giving rise to a claim of compensatory

damages against [WVDCR and the Supervisor Defendants] . . . and

punitive damages against [the Supervisor Defendants].”            AAC ¶¶

57–59; accord FAC ¶¶ 54–56.      In Count III, the plaintiffs assert

causes of action for the “[t]ort[s] of civil battery,” “civil

assault,” and “intentional infliction of emotional

distress/outrage” against the Supervisor Defendants.           AAC ¶ 61;

accord FAC ¶ 58.    In Count IV, the plaintiffs assert a civil

conspiracy claim against the Supervisor Defendants.           See AAC ¶¶


                                     6
    Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 7 of 34 PageID #: 1599



62-64; FAC ¶¶ 59–61.        In Count V, the plaintiffs assert that the

Supervisor Defendants retaliated against them; that the

Supervisor Defendants were deliberately indifferent to the abuse

they suffered at Barkley’s hands as well as in hiring, training,

and supervising Barkley; and that WVDCR is vicariously liable

for the Supervisor Defendants’ deliberate indifference.               See AAC

¶¶ 65–71; FAC ¶¶ 62-68.         Both complaints seek monetary damages.

AAC at 15; FAC at 14. 2


              Following the close of discovery, WVDCR and the

Supervisor Defendants filed the current motions for summary

judgment.      See Anderson, ECF No. 36; id., ECF No. 104; Falkner,

ECF No. 71; id., ECF No. 95.          The motions have been fully

briefed and are ready for disposition.


                             II.   Legal Standard


              Summary judgment is appropriate “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”              Fed. R.

Civ. P. 56(a).       A fact is “material” if it “might affect the


2 Notably, Counts I, III, and IV do not assert any claim against
WVDCR, and Count II does not seek punitive damages against
WVDCR. Further, the complaints state that “[n]o claims are
asserted against . . . WVDCR under 42 U.S.C. § 1983 as the
agency is not a person, nor under the West Virginia Human Rights
Act.” AAC ¶ 71; FAC ¶ 68.



                                        7
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 8 of 34 PageID #: 1600



outcome of the suit under the governing law.”          Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).           A dispute is

“genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.”         Id.    In deciding a

motion for summary judgment, the court must view the evidence

and all reasonable inferences drawn therefrom in a light most

favorable to the non-moving party.        See Tolan v. Cotton, 572

U.S. 650, 651, 657 (2014) (per curiam).


                             III. Discussion


A.   Section 1983 claims against WVDCR and the Supervisor
     Defendants in their official capacities


           WVDCR and the Supervisor Defendants first argue that

they are entitled to summary judgment to the extent the

plaintiffs assert § 1983 claims against WVDCR and against the

Supervisor Defendants in their official capacities.


           Although the operative complaints specify that the

Supervisor Defendants are sued in both their individual and

official capacities, see AAC at 1; FAC at 1, the plaintiffs

state in their summary-judgment briefing that they are “only

alleging federal claims under . . . § 1983 against [the

Supervisor Defendants] in their individual capacities” and “not

. . . in their official capacities.”        Anderson, ECF No. 112 at



                                     8
    Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 9 of 34 PageID #: 1601



10 & n.1; accord Falkner, ECF No. 101 at 9 & n.1.              Further,

although Count V appears to assert a federal constitutional

claim against WVDCR for deliberate indifference, the plaintiffs

reiterate that they are “not making any claims under . . . §

1983 . . . against [WVDCR],” Anderson, ECF No. 112 at 10 n.1;

accord Falkner, ECF No. 101 at 9 & n.1, a concession they

expressed in their complaints.


              Counts I and V appear to assert federal Eighth

Amendment claims against the Supervisor Defendants in their

individual and official capacities. 3          Inasmuch as the plaintiffs

represent that they are not pursuing federal claims against the




3 To the extent the plaintiffs’ complaints attempt to premise
liability on a Fourteenth Amendment substantive due process
theory, they may not do so. See Albright v. Oliver, 510 U.S.
266, 273 (1994) (“Where a particular Amendment ‘provides an
explicit textual source of constitutional protection’ against a
particular sort of government behavior, ‘that Amendment, not the
more generalized notion of substantive due process, must be the
guide for analyzing these claims.’” (internal quotation marks
omitted) (quoting Graham v. Connor, 490 U.S. 386, 394 (1989)).
To the extent the complaints assert claims against the
Supervisor Defendants under the Fourteenth Amendment’s Equal
Protection Clause or under the First Amendment for retaliation,
the plaintiffs appear to have abandoned these claims in their
summary judgment briefing, which presents no argument or
evidence in support of such claims. See Anderson, ECF No. 112
at 10 (explaining that the “federal claims under . . . § 1983
against [the Supervisor Defendants] . . . are being made under
the theory of supervisory liability and deliberate
indifference”); accord Falkner, EFC No. 101 at 9.


                                        9
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 10 of 34 PageID #: 1602



Supervisor Defendants in their official capacities, the court

deems these official-capacity claims to be abandoned.


             Count V appears to assert an Eighth Amendment claim

against WVDCR.    Typically, such a claim must be brought pursuant

to § 1983.    See Muhammed v. Close, 540 U.S. 749, 750 (2004) (per

curiam).   Inasmuch as the plaintiffs disclaim reliance on § 1983

and identify no other vehicle by which they may pursue their

Count V federal claim against WVDCR, the court deems that claim

likewise to be abandoned.


             Accordingly, the Supervisor Defendants are entitled to

summary judgment on Counts I and V to the extent they assert

federal claims against the Supervisor Defendants in their

official capacity, and WVDCR is entitled to summary judgment on

Count V to the extent it asserts a federal claim against WVDCR.


B.   Violation of the West Virginia Constitution


             WVDCR and the Supervisor Defendants also argue that

Counts I and V of the plaintiffs’ complaints must be dismissed

to the extent they assert a claim under the West Virginia

Constitution because West Virginia does not recognize a private

cause of action for money damages for a violation of Article

III, Section 5, under which the claims are presumably brought.




                                     10
    Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 11 of 34 PageID #: 1603



              After summary-judgment briefing had completed, the

West Virginia Supreme Court of Appeals held, in Fields v.

Mellinger, ___ S.E.2d ___, 2020 WL 7223533 (W. Va. Nov. 18,

2020), that “West Virginia does not recognize a private right of

action for monetary damages for a violation of Article III,

Section 6 of the West Virginia Constitution.”             Syl. pt. 3,

Fields, 2020 WL 7223533, at *1.           Although Fields addressed

Section 6, rather than Section 5, of Article III, several facets

of the decision strongly suggest that its analysis applies with

equal force to Section 5.


              Subsequently, all parties in both cases filed

stipulations dismissing the claims for violation of the West

Virginia Constitution on the grounds that, following the

decision in Fields, they are no longer viable.             See Anderson,

ECF No. 135; Falkner, ECF No. 120.           The court thus concludes

that WVDCR and the Supervisor Defendants are entitled to summary

judgment on Counts I and V of the plaintiffs’ complaints to the

extent they assert a cause of action under the West Virginia

Constitution. 4




4 The parties’ stipulations purport to dismiss claims for
violation of the West Virginia Constitution. The vehicles for
effecting voluntarily dismissals are found in Fed. R. Civ. P.
41(a) and Fed. R. Civ. P. 15(a). See Skinner v. First Am. Bank
of Va., 64 F.3d 659, 1995 WL 507264 (4th Cir. Aug. 28, 1995)
(unpublished table decision). Although, in these circumstances,


                                        11
    Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 12 of 34 PageID #: 1604



C.      Qualified Immunity


              Next, WVDCR and the Supervisor Defendants argue that

they are protected by qualified immunity against the remaining

federal and state-law claims in the plaintiffs’ complaints.


        (1)   Federal claims 5


              “‘Qualified immunity shields . . . state officials

individually from money damages unless a plaintiff . . . show[s]

(1) that the official violated a statutory or constitutional

right, and (2) that the right was clearly established at the

time of the challenged conduct.’”            Fauconier v. Clarke, 966 F.3d

265, 280 (4th Cir. 2020) (internal quotation marks and brackets

omitted) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 735

(2011)).      ”[F]or a right to be clearly established, it must be

‘sufficiently clear that every reasonable official would have




Rule 41(a) does not permit the dismissal of less than all the
claims against a defendant without a court order, see 8 Moore’s
Federal Practice § 41.21 (2020), it is not clear whether such a
dismissal may be effected under Rule 15(a). Nonetheless, the
court concludes that it is appropriate to dismiss the claims in
this memorandum opinion and order inasmuch as all other claims
against these defendants will not survive dismissal.
5 Although WVDCR argues that it is entitled to qualified immunity
with respect to the federal claims against it, the result of the
court’s determination in Part III.A, supra, is that there is no
remaining federal claim against WVDCR.



                                        12
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 13 of 34 PageID #: 1605



understood that what he is doing violates that right.’”            Id.

(quoting Mullenix v. Luna, 577 U.S. 7, 11 (2015)).


           The complaints’ remaining federal claims assert that

the Supervisor Defendants, acting in their individual

capacities, violated the plaintiffs’ Eighth Amendment rights.

The Eighth Amendment prohibits “cruel and unusual punishments,”

U.S. Const. amend. VIII, and thus requires “reasonable

protection against unreasonable risk of harm in a prison

environment.”    Hite v. Leeke, 564 F.2d 670, 673 (4th Cir. 1977).

Because ”gratuitously allowing” prisoners to be “beat[en] or

rap[ed] . . . serves no legitimate penological objective,”

Farmer v. Brennan, 511 U.S. 825, 833 (1994) (internal quotation

marks and brackets omitted), under the Eighth Amendment,

“prisoners have a right to be free from sexual abuse, whether at

the hands of fellow inmates or prison guards,” Jackson v.

Holley, 666 F. App’x 242, 244 (4th Cir. 2016) (per curiam)

(quoting Austin v. Terhune, 367 F.3d 1167, 1171 (9th Cir.

2004)); see Boxer X v. Harris, 437 F.3d 1107, 1111 (11th Cir.

2006), abrogated on other grounds by         Wilkins v. Gaddy, 559 U.S.

34 (2010), as recognized by Sconiers v. Lockhart, 946 F.3d 1256

(11th Cir. 2020).


            “A prison official’s ‘deliberate indifference’ to a

substantial risk of serious harm to an inmate violates the



                                     13
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 14 of 34 PageID #: 1606



Eighth Amendment.”     Farmer v. Brennan, 511 U.S. 825, 828 (1994).

Thus, prison officials violate the Eighth Amendment by being

deliberately indifferent to the substantial risk that a prisoner

will be sexually assaulted by other prisoners.          See, e.g.,

Howard v. Waide, 534 F.3d 1227, 1235–41 (10th Cir. 2008); Doe v.

Roe, 907 F.2d 1137, 1990 WL 86285, at *3 (4th Cir. 1990)

(unpublished table decision).       A violation likewise occurs when

prison officials are deliberately indifferent to the substantial

risk that a prisoner will be sexually assaulted by prison

officials.    See Castillo v. Day, 790 F.3d 1013, 1020 (10th Cir.

2015); Beers-Capitol v. Whetzel, 256 F.3d 120, 142 n.15 (3d Cir.

2001); Daskalea v. District of Columbia, 227 F.3d 433, 441–42

(D.C. Cir. 2000).


             However, plaintiffs asserting that a prison’s

supervisory officials are liable for deliberate indifference to

the risk posed by a subordinate official’s abusive behavior face

“a heavy burden.”     Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir.

1994).   In such cases, supervisor “liability ‘is not premised

upon respondeat superior but upon a recognition that supervisory

indifference or tacit authorization of subordinates’ misconduct

may be a causative factor in the constitutional injuries they

inflict.’”    Campbell v. Florian, 972 F.3d 385, 389 (4th Cir.

2020) (internal quotation marks omitted) (quoting Shaw, 13 F.3d




                                     14
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 15 of 34 PageID #: 1607



at 798).   “[T]o establish supervisory liability under § 1983,” a

plaintiff must show:

           (1) that the supervisor had actual or constructive
           knowledge that his subordinate was engaged in conduct
           that posed a pervasive and unreasonable risk of
           constitutional injury to citizens like the plaintiff;
           (2) that the supervisor’s response to that knowledge
           was so inadequate as to show deliberate indifference
           to or tacit authorization of the alleged offensive
           practices[]; and (3) that there was an affirmative
           causal link between the supervisor’s inaction and the
           particular constitutional injury suffered by the
           plaintiff.

Shaw, 131 F.3d at 799 (internal quotation marks omitted).


           “As to the first element, ‘establishing a pervasive

and unreasonable risk of harm requires evidence that the conduct

is widespread, or at least has been used on several different

occasions and that the conduct engaged in by the subordinate

poses an unreasonable risk of harm of constitutional injury.’”

Wilkins v. Montgomery, 751 F.3d 214, 226 (4th Cir. 2014)

(internal quotation marks and brackets omitted) (quoting Shaw,

13 F.3d at 799).     And “[a]s to the second element, a plaintiff

‘may establish deliberate indifference by demonstrating a

supervisor’s continued inaction in the face of documented

widespread abuses.’”     Id. (quoting Shaw, 13 F.3d at 799).


           The court concludes that the Supervisor Defendants are

entitled to qualified immunity against the plaintiffs’ Eighth

Amendment claims because the right the plaintiffs assert against



                                     15
    Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 16 of 34 PageID #: 1608



the Supervisor Defendants is not clearly established.               The

Supreme Court has “repeatedly stressed that courts must not

‘define clearly established law at a high level of generality,

since doing so avoids the crucial question whether the official

acted reasonably in the particular circumstances that he or she

faced.’”      District of Columbia v. Wesby, 138 S. Ct. 577, 590

(2018) (quoting Plumhoff v. Rickard, 572 U.S. 765, 779 (2014));

see id. (“A rule is too general if the unlawfulness of the

officer’s conduct “‘does not follow immediately from the

conclusion that [the rule] was firmly established.’” (quoting

Anderson v. Creighton, 483 U.S. 635, 641 (1987))).              In their

briefing at the summary-judgment stage, the plaintiffs, having

had the benefit of discovery, 6 argue that the Supervisor

Defendants violated their right to be free from an unreasonable

risk of sexual assault by permitting Barkley, whom they knew to

be using contraband tobacco products while performing his duties

in violation of prison policies, to continue to supervise the

plaintiffs and other female prisoners.            See Anderson, ECF No.


6 At the motion-to-dismiss stage, the court recognized that “it
is clearly established that a prison official’s deliberate
indifference to a substantial risk that a prisoner will be
subjected to sexual abuse by another prison official violates
the Eighth Amendment.” Anderson, ECF No. 123 at 17-18; accord
Falkner, ECF No. 109 at 17-18. This standard would be too
generalized to employ at this stage of litigation. See e.g.,
Winfield v. Bass, 106 F.3d 525, 530-31 (4th Cir. 1997) (en
banc).



                                        16
    Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 17 of 34 PageID #: 1609



112 at 11–13; Falkner, ECF No. 101 at 10–12. 7            Thus, the proper

inquiry is whether it was clearly established at the time the

alleged violation occurred that prison supervisory officials

violate a prisoner’s Eighth Amendment right to not be subjected

to an unreasonable risk of sexual assault by permitting a

subordinate male prison official, whom they know violates prison

regulations by bringing contraband tobacco products into the

prison, to continue to supervise female prisoners.              Cf.

Winfield, 106 F.3d at 532 n.4 (“[T]he pertinent question is

whether the law was clearly established that a failure by prison

officials to confiscate immediately alcoholic beverages

possessed by inmates constituted an unreasonable response to a

substantial risk to inmate safety.”).




7 The plaintiffs have presented evidence that prison policies
prohibited correctional officers from using tobacco products
while performing their duties, see Anderson, ECF No. 112-2 at 5;
ECF No. 112-4 at 4; that Barkley used tobacco products while
performing his duties, see id., ECF No. 112-1 at 10, 12; ECF No.
112-4 at 4; ECF No. 112-5 at 2-3; and that Sgt. Evans and Sgt.
Goodman knew that Barkley did so, see id., ECF No. 112-4 at 4;
ECF No. 112-5 at 2-3. Although the plaintiffs have presented
evidence that Barkley gave tobacco products to female prisoners
and was disciplined for his use of tobacco products, see id.,
ECF No. 112-1 at 2, 10, 12, that evidence, as the Supervisor
Defendants point out, appears to be hearsay and not capable of
being presented in an admissible form, see Fed. R. Civ. P.
56(c)(2). More importantly, the plaintiffs have presented no
evidence that the Supervisor Defendants knew that Barkley had
given tobacco products to female prisoners.



                                        17
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 18 of 34 PageID #: 1610



           The plaintiffs point to no authority holding or

suggesting that supervisory prison officials violate a

prisoner’s Eighth Amendment rights by permitting a subordinate

official to continue performing his duties despite knowing that

he violates prison policy by using contraband tobacco while

doing so, and the court’s own research has not unearthed any

such authority.     Instead, the plaintiffs argue that the

Supervisor Defendant’s failure to rectify known violations of

prison policies is sufficient.       To the extent the plaintiffs

rely on prison policies, evidence that the Supervisor Defendants

failed to enforce those policies is not sufficient in itself to

demonstrate a violation of a clearly established right.            See

Abney v. Coe, 493 F.3d 412, 419 (4th Cir. 2007) (“[A] violation

of departmental policy does not equate with constitutional

unreasonableness.” (citing Davis v. Scherer, 468 U.S. 183, 194–

96 (1984))); Smith v. Atkins, 777 F. Supp. 2d 955, 965 (E.D.N.C.

2011) (“[T]he mere failure to comply with [a] state regulation

and jail policy is not a constitutional violation.” (citing,

inter alia, Davis, 468 U.S. at 194–96)).


           Because the right the plaintiffs claim the Supervisor

Defendants violated was not clearly established, the Supervisor

Defendants in their individual capacities are entitled to

qualified immunity on the plaintiffs’ remaining federal law




                                     18
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 19 of 34 PageID #: 1611



claims in Counts I and V, and summary judgment as to those

claims is therefore appropriate.


     (2)   State law claims


           Next, WVDCR and the Supervisor Defendants argue that

they are entitled to qualified immunity with respect to the

state-law claims against them.       Federal courts apply a state’s

qualified-immunity doctrine to claims arising under state law.

See Pegg v. Herrnberger, 845 F.3d 112, 121 (4th Cir. 2017).

Under West Virginia law, “[t]o determine whether the State, its

agencies, officials, and/or employees are entitled to immunity,

a reviewing court must first identify the nature of the

governmental acts or omissions which give rise to the suit for

purposes of determining whether such acts or omissions . . .

involve . . . discretionary governmental functions.”            Syl. pt.

10, W. Va. Reg’l Jail & Corr. Facility Auth. v. A.B., 766 S.E.2d

751, 756 (W. Va. 2014).      If the acts or omissions involve

discretionary governmental functions, “a reviewing court must

determine whether the plaintiff has demonstrated that such acts

or omissions are in violation of clearly established statutory

or constitutional rights or laws of which a reasonable person

would have known or are otherwise fraudulent, malicious, or

oppressive.”    Syl. pt. 11, A.B., 766 S.E.2d at 756.         “In absence

of such a showing, both the State and its officials or employees


                                     19
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 20 of 34 PageID #: 1612



charged with such acts or omissions are immune from liability.”

Id.   If the plaintiff demonstrates the violation of a clearly

established right or law, the court must then “determine whether

such acts or omissions were within the scope of the public

official or employee’s duties, authority, and/or employment.”

Syl. pt. 12, A.B., 766 S.E.2d at 756.         If the official’s acts or

omissions are within that scope, “the State and/or its agencies

may be held liable for such acts or omissions under the doctrine

of respondeat superior along with the public official or

employee”; however, if they are outside that scope, “the State

and/or its agencies are immune from vicarious liability, but the

public employee or official is not entitled to immunity.”             Id.


           Here, the plaintiffs assert that the Supervisor

Defendants engaged in two kinds of “acts” that give rise to the

plaintiffs’ remaining state-law claims.         First, both Anderson

and Falkner allege that the Supervisor Defendants were

deliberately indifferent in Barkley’s hiring, training, and

supervision, resulting in the sexual abuse they suffered.             See

Anderson, ECF No. 112 at 17; Falkner, ECF No. 101 at 16.

Second, Anderson alleges that the Supervisor Defendants

retaliated against her for reporting Barkley’s sexual abuse by

transferring her from her preferred cell, by ordering her to be

tested for drugs, and by firing her from her position as a




                                     20
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 21 of 34 PageID #: 1613



trustee.   See Anderson, ECF No. 112 at 17.         The plaintiffs

assert that these acts involved discretionary governmental

functions, and the Supervisor Defendants have not argued

otherwise.    See A.B., 766 S.E.2d at 773 (“[T]he broad categories

of training, supervision, and employee retention . . . easily

fall within the category of ‘discretionary’ governmental

functions.”); see also Shamblen v. Fragale, No. 2:14-cv-24610,

2017 WL 9532915, at *11 (S.D.W. Va. July 13, 2017) (noting that

state prison officials’ decisions to initiate drug tests and

move inmate to a more secure facility “appear to be

discretionary in nature.”).


             Because the acts at issue involve discretionary

functions, the court must determine whether the plaintiffs have

demonstrated that the acts violate clearly established rights or

laws.   See Syl. pt. 11, A.B., 766 S.E.2d at 756.          With respect

to the allegations regarding Barkley’s hiring, training, and

supervision, the plaintiffs assert that the Supervisor

Defendants violated clearly established rights or laws by

failing to discipline or report Barkley when he violated prison

regulations by “passing contraband to female inmates,” engaging

in “susp[ected] . . inappropriate relationships with female

inmates, and possibl[y] [committing] sexual assault.”            Anderson,




                                     21
    Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 22 of 34 PageID #: 1614



ECF No. 112 at 17; accord Falkner, ECF No. 101 at 16. 8              As

explained above, however, the plaintiffs have not adduced

sufficient evidence to demonstrate that the Supervisor

Defendants knew Barkley was passing contraband tobacco products

to the female inmates, let alone that he was engaging in

inappropriate relationships with them or sexually assaulting

them.      See Cordwell v. Widen, No. 2:18-cv-00913, 2019 WL

3887547, at *4 (S.D.W. Va. Aug. 15, 2019) (concluding that

prisoner plaintiffs failed to demonstrate a violation of a

clearly established right because they failed to show that

supervisory officials “knew the danger that [the correctional

officer] posed”). 9       Accordingly, with respect to their state-law

claims premised on Barkley’s inadequate hiring, training, and



8 To the extent the plaintiffs assert that the clearly
established right at issue was their right to be free from
sexual assaults, the Supreme Court of Appeals has rejected
attempts to define the right at this level of generality when
addressing supervisor liability. See A.B., 766 S.E.2d at 776.
9 The Supreme Court of Appeals has expressed skepticism that a
violation of a state agency’s internal policy can rise to the
level of a violation of a clearly established right or law,
especially where it is doubtful that the policy violation “bears
any causal relation to the ultimate injury.” Gillispie v.
Crouch, 809 S.E.2d 699, 707 (W. Va. 2018). Here, the plaintiffs
appear to argue that prison regulations, which may be read to
have required the Supervisor Defendants to discipline and report
Barkley for bringing contraband tobacco into the prison,
constitute clearly established law. However, the plaintiffs
have failed to demonstrate that the Supervisor Defendants’
alleged violation of these regulations resulted in the sexual
abuse they allege.



                                        22
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 23 of 34 PageID #: 1615



supervision that resulted in sexual abuse, the plaintiffs have

failed to show the violation of a clearly established right or

law, and WVDCR and the Supervisor Defendants are entitled to

immunity as to those claims. 10


           With respect to allegations concerning retaliation,

Anderson asserts that the Supervisor Defendants violated clearly

established rights or law by retaliating against her after she

reported Barkley’s sexual assault.        In support, she relies

mostly on her own deposition testimony.         See ECF No. 112 at 7

(citing ECF No. 112-1).      She testified that, after she reported

Barkley’s assaults, Administrator Minnix initiated an

investigation pursuant to the Prison Rape Elimination Act

(“PREA”), Pub. L. 108-79, 117 Stat. 973 (2003), two days after

the assault occurred, after which Anderson was provided

treatment and counseling.      See EFC No. 112-1 at 8.       However, she

testified that, after the investigation commenced, Tygart Valley

officials retaliated against her in several ways.           See id. at




10It is not clear from the plaintiffs’ complaints and briefing
which of their remaining state law claims against WVDCR and the
Supervisor Defendants are premised on Barkley’s inadequate
hiring, training, and supervision. Presumably, such claims
would include their claims in Count III of their complaints
against the Supervisor Defendants for assault, battery, and
intentional infliction of emotional distress and their claims in
Count II for intentional infliction of emotional distress to the
extent it is premised on Barkley’s sexual assaults.



                                     23
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 24 of 34 PageID #: 1616



11.   First, unidentified officials “split . . . up” Anderson

from her cellmates, who had been “the only comfort [she] had,”

by transferring her cellmates elsewhere and then transferring

Anderson to “medical.”      Id.   When Anderson “kind of threw a

fit,” however, they placed her in “the hole” for “a day or two

or something” because “they didn’t have . . . [any]where [else]

to house [her].”     Id.; see also id. at 13-14 (stating she

“believe[s]” she was put in “[i]solation for 24 hours”).

Second, an unidentified officer fired Anderson from her position

after contraband clothing was found in her laundry bag, which

appeared to her to have been tampered with.          See id. at 11, 13.

Finally, Administrator Minnix directed that Anderson take an

ostensibly random drug test even though she had completed a drug

test within the previous month.        See id. at 13. 11   Viewing this


11Citing Sgt. Evans’ deposition testimony, Anderson argues that
Sgt. Evans “directed” the test. ECF No. 112 at 7 (citing ECF
No. 112-4 at 7). At Sgt. Evans’ deposition, Anderson’s counsel
inquired about an incident report, which is not cited in her
summary-judgment briefing or provided in her summary-judgment
exhibits. Anderson’s counsel represented that the incident
report stated that an unidentified officer “was advised by
[Sgt.] Evans that she wanted [the officer] to drug test . . .
Anderson.” ECF No. 112-4 at 7. Sgt. Evans testified, however,
that she “would have been following directives from a superior
to have this drug test done”; that she “would not have made the
determination to randomly drug test”; and that “the
decisionmaker to request a drug test of Ms. Anderson” would have
been either one of two officials not named as defendants or
Administrator Minnix. Thus, unrebutted record evidence
demonstrates that Sgt. Evans did not decide to have Anderson
drug tested, and, for purposes of summary judgment in which the
court views the evidence in the light most favorable to


                                     24
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 25 of 34 PageID #: 1617



evidence in the light most favorable to Anderson, the court

concludes that it is sufficient to create a genuine dispute as

to whether the Supervisor Defendants took these actions in

retaliation for her reporting of Barkley’s sexual assault.


           A prisoner’s First Amendment right to be free from

retaliation by prison officials for filing a report or grievance

was clearly established at the time the alleged retaliatory

actions at issue took place.       See Martin v. Duffy, 858 F.3d 239,

251 (4th Cir. 2017) (citing Booker v. S.C. Dep’t of Corr., 855

F.3d 533, 545 (4th Cir. 2017)).        The contours of this clearly

established right include being free from prison officials’

disciplinary actions – such as false charges of misconduct,

denial of work assignments or employment privileges, and

placement in disciplinary detention or segregation – imposed for

reporting prisoner abuse.      See Martin, 858 F.3d at 243; Booker,

855 F.3d at 536, 544–45.


           Because Anderson has shown there is a genuine dispute

as to the violation of a clearly established right, the court

must determine whether the Supervisor Defendants’ acts

constituting the violation were within the scope of their

duties, authority, or employment.         See Syl. pt. 12, A.B., 766


Anderson, the official who made the decision to have Anderson
drug tested was Administrator Minnix.



                                     25
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 26 of 34 PageID #: 1618



S.E.2d at 756.    The Supervisor Defendants do not argue that the

alleged acts fall outside that scope, and in fact, their

briefing suggests just the opposite.         See Anderson, ECF No. 105

at 9-10.   Accordingly, neither WVDCR nor the Supervisor

Defendants are entitled to immunity against Anderson’s claims

that are premised on allegations of retaliatory conduct by the

Supervisor Defendants. 12


           Having concluded that WVDCR and the Supervisor

Defendants are not entitled to immunity from Anderson’s claims

premised on retaliatory conduct, the court must next determine

which remaining claims fall in that category.          Anderson’s

complaint refers to retaliation by the Supervisor Defendants —

in passing – in relation to her civil conspiracy claim in Count

IV, see AAC ¶ 64 (“A purpose of the conspiracy was to avoid a

criminal investigation . . . as to the sexual exploitation of

[Anderson] by . . . Barkley and to engage in retaliation against

[her].”), and her deliberate indifference claim in Count V, see




12Falkner has not asserted that the Supervisor Defendants
violated clearly established rights or laws by engaging in
retaliatory conduct against her. Thus, WVDCR and the Supervisor
Defendants are entitled to qualified immunity as to all of
Falkner’s remaining state-law claims because she has not
demonstrated that the discretionary governmental actions giving
rise to her claims against them violated clearly established
rights or laws. See Syl. pts. 10 and 11, A.B., 766 S.E.2d at
756.



                                     26
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 27 of 34 PageID #: 1619



id. ¶ 66 (alleging the Supervisor Defendants “were acting in the

scope of their employment when they were deliberately

indifferent to the acts of . . . sexual abuse . . . by . . .

Barkley and when they retaliated against [Anderson] after she

reported . . . Barkley’s conduct”); see also id. ¶ 1 (seeking

relief for “the deliberate indifference of [WVDCR and the

Supervisor Defendants] in . . . retaliating against [Anderson]

for her complaints regarding [sexual abuse]”).          However, the

court has already determined that the deliberate indifference

and other claims brought under either the federal or West

Virginia Constitutions in Count V should be dismissed.            See Part

III.A through III.C.(1), supra.        Although not clearly alleged in

her complaint, Anderson argues in her summary judgment briefing

that the Supervisor Defendants’ retaliatory conduct underlies

her claim for intentional infliction of emotional distress

(“IIED”) brought against them and WVDCR.         See Anderson, ECF No.

112 at 14–15. 13   Accordingly, the court will proceed to address

the merits of Anderson’s IIED claim against WVDCR and the

Supervisor Defendants as well as her civil conspiracy claim

against the Supervisor Defendants.




13The court has already concluded that Anderson’s IIED claim
should be dismissed to the extent it is premised on a theory
that WVDCR and the Supervisor Defendants should be held
vicarious liability for Barkley’s sexual assaults.



                                     27
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 28 of 34 PageID #: 1620



D.   Intentional Infliction of Emotional Distress 14


             To prevail on an IIED claim, the plaintiff must

establish four elements:

             (1) that the defendant’s conduct was atrocious,
             intolerable, and so extreme and outrageous as to
             exceed the bounds of decency; (2) that the defendant
             acted with the intent to inflict emotional distress,
             or acted recklessly when it was certain or
             substantially certain emotional distress would result
             from his conduct; (3) that the actions of the
             defendant caused the plaintiff to suffer emotional
             distress; and, (4) that the emotional distress
             suffered by the plaintiff was so severe that no
             reasonable person could be expected to endure it.

Syl. pt. 3, Travis v. Alcon Labs., Inc., 504 S.E.2d 419, 421 (W.

Va. 1998).    The alleged conduct for the first element “must be

more than unreasonable, unkind or unfair; it must truly offend

community notions of acceptable conduct.”          Id. at 425 (internal

quotation marks omitted) (quoting Grandchamp v. United Air

Lines, Inc., 854 F.2d 381, 383 (10th Cir. 1988)).           “[C]onduct

that is merely annoying, harmful of one’s rights or

expectations, uncivil, mean-spirited, or negligent does not

constitute outrageous conduct.”        Courtney v. Courtney, 413

S.E.2d 418, 423 (W. Va. 1991).




14Anderson’s summary-judgment briefing clarifies that her claim
against WVDCR and the Supervisor Defendants is for intentional,
rather than negligent, infliction of emotional distress. See
Anderson, ECF No. 112 at 14-15.



                                     28
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 29 of 34 PageID #: 1621



           The court notes first that Anderson has presented no

evidence that Sgt. Evans or Sgt. Goodman were involved in the

allegedly retaliatory actions – reassigning her cellmates to

other cells, placing her in isolated confinement for a day,

firing her from her position, and deciding to subject her to a

drug test – that underlie her IIED claim.          Instead, the evidence

indicates that these actions were taken by other, mostly

unidentified, officials, and Anderson has not pointed to any

evidence suggesting that Sgt. Evans or Sgt. Goodman had

supervisory authority over those officials. 15         Accordingly, Sgt.

Evans and Sgt. Goodman are entitled to summary judgment on

Anderson’s IIED claim against them.        See Travis, 504 S.E.2d at

431 (“Individual agents or employees may . . . be held

individually responsible for their acts done within the course

and scope of their employment[, and] intentional or reckless

acts of an employee or supervisor may be imputed to the

employer, if those acts were committed within the scope of

employment.”).




15In fact, unrebutted record evidence demonstrates that Sgt.
Evans lacked supervisory authority over Administrator Minnix, to
the extent that the latter decided to subject Anderson to the
drug test.



                                     29
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 30 of 34 PageID #: 1622



           With respect to Administrator Minnix and WVDCR, 16 the

court concludes that the conduct at issue is not so extreme and

outrageous as to exceed the bounds of decency.          See Hatfield v.

Health Mgmt. Assocs. of W. Va., 672 S.E.2d 395, 404 (W. Va.

2008) (whether complained-of conduct is outrageous is a question

of law that may be decided by the trial court).           Requiring

Anderson to take a drug test, although perhaps embarrassing and

inconvenient, does not exceed the bounds of decency, cf. Barber

v. Whirlpool Corp., 34 F.3d 1268, 1276 (4th Cir. 1994) (noting

that, Under South Carolina law, requiring employee accused of

malfeasance to submit to polygraph, though “stress[ful]” and

“embarrass[ing],” was not outrageous), especially in the prison

context, as drug-testing is a normal incident of incarceration

arising from legitimate penological interests, see Thompson v.

Souza, 111 F.3d 694, 702–03 (9th Cir. 1997).          Likewise, parting

Anderson from her cellmates, placing her in isolated confinement

for a day, and depriving her of her employment, though perhaps

unreasonable, unfair, and unkind, is not beyond the bounds of




16Unlike Sgt. Evans and Sgt. Goodman, WVDCR and Administrator
Minnix can be responsible for the intentional or reckless acts
of unidentified subordinate officers, if those acts were
committed within the scope of the officers’ duties. See Porter
v. W. Va. Reg’l Jail & Corr. Facility Auth., No. 3:14-cv-26583,
2015 WL 5698514, at *4 (S.D.W. Va. Sept. 28, 2015) (citing
Travis, 504 S.E.2d at 431).




                                     30
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 31 of 34 PageID #: 1623



decency in these circumstances.        Cf. Hewitt v. Helms, 459 U.S.

460, 468 (1984) (explaining, for purposes of due process claim,

that “‘the transfer of an inmate to less amenable and more

restrictive quarters for nonpunitive reasons is well within the

terms of confinement ordinarily contemplated by a prison

sentence”), overruled on other grounds by Sandin v. Conner, 551

U.S. 472 (1995); Penrod v. Zavares, 94 F.3d 1399, 1407 (10th

Cir. 1996) (explaining, for purposes of due process claim, that

“a denial of employment opportunities to an inmate does not

impose an ‘atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life’” (quoting

Sandin, 551 U.S. 484)).


           Further, aside from failing to demonstrate that the

actions attributable to WVDCR and Administrator Minnix amounted

to outrageous and extreme conduct, Anderson has pointed to no

evidence that Administrator Minnix or any of the unidentified

officials acted with the intent to cause her to suffer emotional

distress or that they did so when it was certain or

substantially certain that emotional distress would result.             See

Travis, 504 S.E.2d at 421.


           Accordingly, the court concludes that WVDCR and the

Supervisor Defendants are entitled to summary judgement on

Anderson’s IIED claim.



                                     31
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 32 of 34 PageID #: 1624



E.   Civil Conspiracy


           Count IV of Anderson’s complaint alleges that the

Supervisor Defendants engaged in a civil conspiracy to retaliate

against her for reporting Barkley’s sexual abuse.           See AAC ¶¶

62–64.   Under West Virginia law, “[a] civil conspiracy is a

combination of two or more persons by concerted action to

accomplish an unlawful purpose or to accomplish some purpose,

not in itself unlawful, by unlawful means.”          Syl. pt. 8, Dunn v.

Rockwell, 689 S.E.2d 255, 259 (W. Va. 2009).          “A civil

conspiracy is not a per se, stand-alone cause of action; it is

instead a legal doctrine under which liability for a tort may be

imposed on people who did not actually commit a tort themselves

but who shared a common plan for its commission with the actual

perpetrator(s).”     Syl. pt. 9, Dunn, 689 S.E.2d at 259. 17


           The Supervisor Defendants argue that Anderson has not

adduced any evidence to support a civil conspiracy claim, and

they point to evidence – such as Administrator Minnix’s

initiating a PREA investigation after Anderson reported

Barkley’s sexual abuse – that demonstrates they did not engage

in a conspiracy to retaliate against her for her report.            See



17Alternatively, Anderson’s complaint may also be read to assert
a civil conspiracy under 42 U.S.C. § 1985(3).



                                     32
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 33 of 34 PageID #: 1625



Anderson, ECF No. 105 at 13-14.        Anderson does not respond to

this argument and points to no evidence of a conspiracy.


           The court concludes that the Supervisor Defendants

have met their initial burden of demonstrating the absence of a

genuine issue of material fact with respect to the civil

conspiracy claim and have shifted the burden to Anderson and

that Anderson has failed to meet her burden to demonstrate the

existence of a genuine dispute regarding that claim.            See

Celotex Corp v. Catrett, 477 U.S. 317, 323 (1986) (describing

burdens in summary judgment context).         Accordingly, the

Supervisor Defendants are entitled to summary judgment on the

civil conspiracy claim in Count IV of Anderson’s complaint.


                             IV.   Conclusion


           For the foregoing reasons, it is ORDERED that:


           1.    the motion for summary judgment filed by WVDCR,

                 Sgt. Evans, Sgt. Goodman, and Administrator

                 Minnix in Anderson (ECF No. 104) be, and hereby

                 it is, granted;


           2.    the motion for summary judgment filed by WVDCR,

                 Sgt. Evans, Sgt. Goodman, and Administrator




                                     33
 Case 2:19-cv-00199 Document 127 Filed 12/29/20 Page 34 of 34 PageID #: 1626



                 Minnix in Falkner (ECF No. 95) be, and hereby it

                 is, granted;


           3.    the claims against WVDCR, Sgt. Evans, Sgt.

                 Goodman, and Administrator Minnix in both the

                 amended complaints in Anderson and Falkner be,

                 and hereby they are, dismissed; and


           4.    WVDCR, Sgt. Evans, Sgt. Goodman, and

                 Administrator Minnix be, and hereby they are,

                 dismissed as defendants in both Anderson and

                 Falkner.


           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                          ENTER: December 29, 2020




                                     34
